DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation "the parallel machine" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,003,515. Although the claims at issue are not identical, they are not patentably distinct from each other because it contains substantially similar subject matter, including:
In regards to claim 1, claims 1 and 5 of the ‘515 patent discloses of a method, comprising: determining state information of a plurality of programmable elements of a parallel machine, wherein each programmable element of the plurality of programmable elements is configured to have a corresponding state; compressing the state information by aggregating final states of a plurality of finite state machines implemented on the parallel machine to generate aggregated results (see claim 5) as the compressed state information; and providing the compressed state information to a second (another) device. Claims 2-6 are also rejected as being dependent on claim 1 and may also correspond to claims 2-4 of the ‘515 patent.  

Allowable Subject Matter
Claims 7-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 7, the prior art does not disclose of a device, comprising: a plurality of programmable elements, wherein each programmable element of the plurality of programmable elements is configured to have a corresponding state; and an output configured to provide compressed state information to a second device, wherein the compressed state information comprises state information of the plurality of programmable elements as a difference vector, wherein the difference vector identifies only those states that have changed in response to an input symbol, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 8-12 are also allowed as being dependent on claim 7.  
In regards to claim 13, the prior art does not disclose of a device, comprising: a plurality of programmable elements, wherein each programmable element of the plurality of programmable elements is configured to have a corresponding state;53MICS:0364-4 2010-0261.04/USa logic circuit configured to aggregate final states of a plurality of finite state machines implemented on [ parallel machine to generate aggregated results as the compressed state information; and an output configured to provide the compressed state information to a second device, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 14-20 are also allowed as being dependent on claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844